DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 20 recite the limitation “a hot air system” and “an air exhaust system” twice.  It is unclear whether there are two of each such systems, or a single of each such systems.  For purposes of examination, each second instance will be interpreted as “the” such system, referring back to the first instance of each system.  That is, the claims are being considered to recite only one hot air system and only one air exhaust system.  Claims 11–19 depend from Claim 10 and inherit the deficiency.
Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over CN 205450562 U (“Zhao”, cited in Applicant’s May 7, 2019, IDS, a machine translation is provided with this Office action, citations are made to the provided translation), in view of U.S. Patent Application Publication No. 2019/0058167 to He and JP 2004330507 A (“Hanada”, cited in Applicant’s May 7, 2019, IDS, a machine translation is provided with this Office action, citations are made to the provided translation).
	Regarding Claim 1, Zhao discloses (where the entirety of the document is relevant, including the figure and four pages of translation) a prebaking device for display substrate (e.g., paragraph [0006], where its use for display substrates would have been obvious and intended, as it appears configured for any type of substrate), wherein the prebaking device defines a chamber therein (Fig. 1), a side surface of the chamber is defined with: a window 4; an air inlet hole 1; and an air exhaust hole 2.
	Zhao does not explicitly disclose that the inner wall of the chamber is defined with an anti-adhesive film, the surface of the window being defined with an anti-adhesive film; and that the air inlet hole is configured to connect an air supply pipe of a hot air system; and the air exhaust hole is configured to connect an air exhaust pipe of an exhaust system.
	He discloses a substrate pre-baking device, and teaches using a hot air system 4 with an exhaust channel 12 to isolate the chamber from the outside environment (e.g., paragraphs [0035]–[0039]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Zhao such that the air inlet hole is configured to connect an air supply pipe of a hot air system; and the air exhaust hole is configured to connect an air exhaust pipe of an exhaust system, as suggested by He, as part of a substrate pre-baking device in order to isolate the chamber from the outside environment.
	The combination of Zhao and He does not explicitly disclose that the inner wall of the chamber is defined with an anti-adhesive film, the surface of the window being defined with an anti-adhesive film.
	Hanada discloses a vapor barrier for a display substrate, the vapor barrier being anti-adhesive for vapor, including a polyester carbonate with a polymer film with terephthalic acid in order to protect the substrate during manufacture (e.g., pages 1–5 of the translation).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Zhao and He such that the inner wall of the chamber is defined with an anti-adhesive film, the surface of the window being defined with an anti-adhesive film, as suggested by Hanada, in order to provide protection during manufacture.
	Regarding Claim 2, the combination of Zhao, He, and Hanada would have rendered obvious the prebaking device including a bottom plate; a top plate, defined opposite to the bottom plate, the film being defined on the inner surface of the top plate; a first side plate, the window being defined in the first side plate; a second side plate, connecting the top plate, the bottom plate, and the first side plate, the air inlet hole being defined in the second side plate; a third side plate, defined opposite to the first side plate, and connecting the top plate, the bottom plate, the first side plate, and the second side plate; and a fourth side plate, defined opposite to the second side plate, the fourth side plate cooperating with the top plate, the bottom plate, the first side plate, the second side plate, and the third side plate to form the chamber, the air exhaust hole being defined in the fourth side plate (e.g., Fig. 1 of Zhao, where the arrangement of the inlet and outlet would have been obvious to rearrange based on design needs, desired air flow, and external connections).
	Regarding Claim 3, the combination of Zhao, He, and Hanada would have rendered obvious wherein each amount of the air exhaust hole and the air inlet hole is preset (e.g., Fig. 1 of Zhao, and where having it “preset” would facilitate consistent and reliable manufacture).
Regarding Claim 4, the combination of Zhao, He, and Hanada would have rendered obvious wherein each air exhaust hole is aligned with one air inlet hole correspondingly (e.g., Fig. 1 of Zhao).
Regarding Claim 5, the combination of Zhao, He, and Hanada would have rendered obvious wherein the film is an acid-base resistant film (e.g., page 5 of Hanada).
Regarding Claim 6, the combination of Zhao, He, and Hanada would have rendered obvious wherein the film is made of a material comprising polytetrafluoroethylene or a material comprising polyethylene terephthalate (e.g., page 5 of Hanada).
Regarding Claim 7, the combination of Zhao, He, and Hanada would have rendered obvious wherein the temperature resistance of the film is greater than or equal to 200° C (e.g., page 5 of Hanada, where the materials taught would have such resistance, as noted in Applicant’s specification).
Regarding Claim 8, the combination of Zhao, He, and Hanada would have rendered obvious wherein the window is a blind window, a side of the blind window facing the chamber is defined with the anti-adhesive film (where Zhao does not explicitly disclose the type of window, but selecting a known configuration would have achieved predictable results, and Applicant has not shown that the selection is otherwise unobvious or achieves unexpected results).
Regarding Claim 9, the combination of Zhao, He, and Hanada would have rendered obvious wherein the temperature resistance of the film is 300° C (e.g., page 5 of Hanada, where the materials taught would have such resistance, as noted in Applicant’s specification).

Regarding Claims 10–19, these claims recite the same features recited in Claims 1–9, including the addition of a hot air system and an air exhaust system, which features would have been obvious in view of He as outlined in Claim 1 above, and the claims would therefore have been obvious in view of the combination of Zhao, He, and Hanada for the same reasons outlined above with respect to Claims 1–9.

Regarding Claim 20, this claim recites the same features recited in Claims 10, 12, 15, and 17–19, including the addition of electrical isolation of the film, which feature would have been obvious in order to prevent electrical interference in the device, and the claim would therefore have been obvious in view of the combination of Zhao, He, and Hanada for the same reasons outlined above with respect to Claims 10, 12, 15, and 17–19.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871